Case 2:19-cv-00070-JRG-RSP Document 455 Filed 09/09/20 Page 1 of 2 PageID #: 17354




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


      GREE, INC.,                                 §
                                                  §
                     Plaintiff,                   §
                                                  §         Case No. 2:19-cv-00070-JRG-RSP
             v.                                   §
                                                  §
      SUPERCELL OY,                               §
                                                  §
                     Defendant.                   §

                                               ORDER

          Defendant Supercell Oy previously filed its Motion for Summary Judgment of Invalidity for

   Failure to Claim Patent-Eligible Subject Matter Under 35 U.S.C. § 101 (Dkt. No. 197). Magistrate

   Judge Payne entered a Report and Recommendation (Dkt. No. 366), denying Defendant’s Motion

   for Summary Judgment. Defendant has filed Objections to the Report and Recommendation

   (Dkt. No. 398) and Plaintiff GREE, Inc. has filed a Response (Dkt. No. 443). Defendant also filed

   a Motion for Reconsideration (Dkt. No. 381), which Judge Payne also denied (Dkt. No. 437).

          After conducting a de novo review of the briefing on Plaintiff’s Motion for Summary

   Judgment, the Report and Recommendation, and the briefing on Defendant’s Objections and

   Motion for Reconsideration, the Court agrees with the reasoning provided within the Report and

   Recommendation and concludes that the Objections fail to show that the Report and

   Recommendation was erroneous.

          Consequently, the Court OVERRULES Defendant’s Objections and ADOPTS the Report

   and Recommendation. Defendant’s Motion for Summary Judgment (Dkt. No. 197) is DENIED.
Case 2:19-cv-00070-JRG-RSP Document 455 Filed 09/09/20 Page 2 of 2 PageID #: 17355




      So ORDERED and SIGNED this 9th day of September, 2020.




                                               ____________________________________
                                               RODNEY GILSTRAP
                                               UNITED STATES DISTRICT JUDGE




                                         2
